Citation Nr: 1216484	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In February 2012, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  At the Travel Board hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ).  He also sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709.  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.  

Although the RO implicitly reopened the appellant's claim of service connection for diabetes mellitus, Type II, by deciding the issue on the merits in the October 2010 and December 2011 supplemental statements of the case (SSOCs), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

Also as an initial matter, the Board notes that this claim has been subject to Chairman's Memorandum 01-06-24 (September 21, 2006), which instituted a stay on all cases affected by the United States Court of Appeals for Veterans Claims' (Court) decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), which rescinds Chairman's Memorandum 01-06-24 in its entirety, the Board finds it may now proceed in the instant appeal.

The matter of service connection for diabetes mellitus, Type II, based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.



FINDINGS OF FACT

1. An unappealed December 2002 rating decision denied service connection for diabetes mellitus, Type II, essentially because the evidence did not show that the Veteran served in the Republic of Vietnam or had any other exposure to herbicides in service, and because the evidence did not show that his diabetes mellitus had its onset in service, was manifested within one year following his separation from service, or was otherwise related to his service. 

2. Evidence received since the December 2002 rating decision includes new evidence that suggests the Veteran served in the Republic of Vietnam; relates to an unestablished fact necessary to substantiate the claim of service connection for Type II diabetes mellitus; and raises a reasonable possibility of substantiating such claim.





CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for diabetes mellitus, Type II, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

A December 2002 rating decision denied the Veteran's claim of service connection for diabetes mellitus, Type II, essentially because the evidence did not show that he served in the Republic of Vietnam or had any other exposure to herbicides in service, and because the evidence did not show that his diabetes mellitus had its onset in service, was manifested within one year following his separation from service, or was otherwise related to his service.  See December 30, 2002 rating decision.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The evidence of record in December 2002 consisted of:

* The Veteran's service treatment records (STRs), including his February 1971 service separation examination report, which are silent for any complaints, findings, treatment, or diagnosis of diabetes mellitus, Type II.  Pertinent for the purposes of establishing the Veteran's location of service on certain dates, they show that in February 1970, he received treatment at Atsugi, Japan, for dermatology-related issues.

* The Veteran's service personnel records which show that in June 1967, he was assigned to VS-35 on board the USS Hornet.  It is noted that during this period of service he received 205.5 hours of operational and training flights and logged 42 arrested landings aboard the USS Hornet during calendar year 1968.  From November 1968 to March 1969, he was also credited with 41 direct combat support missions.  In September 1967, he was authorized to wear the Vietnam Service Medal (VSM) with one bronze star, and in December 1968, he was authorized to wear the VSM with a second bronze star (for service with VS-35 aboard the USS Hornet after November 1968).  In April 1969, he was authorized to wear the Republic of Vietnam Campaign Medal with Device for July 1967, August 1967, September 1967, October 1967, November 1968, and December 1968.  In December 1969, he was authorized to wear the Armed Forces Expeditionary Medal for Korean Areas of Operations while attached to VS-35 onboard the USS Hornet during April 19-27, 1969.  He was also authorized to wear the Meritorious Unit Commendation Ribbon for service from October 24, 1968 to May 2, 1969, while deployed to the United States Seventh Fleet in support of combat operations in Southeast Asia.  In January 1970, he was reassigned to FLETACSUPPRON Fifty in Atsugi, Japan.  In February 1971, he was transferred to the Naval Station in San Diego, California for separation processing.

* February 2002 and November 2002 certifications from the National Personnel Records Center (NPRC), which state that it was unable to determine whether the Veteran had in-country service in the Republic of Vietnam, but noted that records showed he served aboard the USS Hornet which was in the official waters of the Republic of Vietnam from July 21, 1967 to August 15, 1967; from September 8, 1967 to October 6, 1967; from November 3, 1968 to November 15, 1968; from November 28, 1968 to December 19, 1968; from January 15, 1969 to January 22, 1969; from February 15, 1969 to February 23, 1969; from March 5, 1969 to March 22, 1969; and from April 2, 1969 to April 17, 1969.

* An excerpt from the "Dictionary of American Naval Fighting Ships, Vol. III, 1969."  It states, in pertinent part, that after April 1959, the USS Hornet was "regularly deployed to the 7th fleet for operations ranging from the coast of South Vietnam, to the shores of Japan, the Philippines and Okinawa."  In September 1966, she returned to Long Beach, but "headed back to the Far East 27 March 1967.  She reached Japan exactly one month later and departed Sasebo 19 May for the war zone.  She operated in Vietnamese waters throughout the remainder of spring and during much of the summer of 1967 . . . ."

* VA treatment records from March 2001 to October 2001 and from June 2002 to September 2002.  They show that in August 2001, the Veteran was noted to have increased glucose levels.  Diabetes mellitus, Type II, was diagnosed shortly thereafter.

Evidence received since the December 2002 rating decision includes:

* A statement from R.N., received in December 2007.  He states that he served with the Veteran in the U.S. Navy from approximately 1968 to 1971, and that they were stationed together in VS-35 as well as later in VRC-50.  He also states that from July 1970 to September 1970 (when he was medically evacuated), he served with the Veteran on a temporary assignment duty from VRC-50 to a detachment in Da Nang, Vietnam.  He explains that he was a flight crewman on the C-1A and that his duties were to fly from Da Nang to the carriers off the coast to deliver passengers and mail.  The Veteran worked as a clerk in the office and would also help on the flight line to launch and recover planes, as necessary.

* A statement from L.A.D., received in December 2007.  He states that he and the Veteran were transferred from VS-35 to VRC-50 during the same timeframe, and that they served with the VRC-50 in Da Nang, Vietnam from approximately January 1970 to March 1971.  He states he flew daily as an aircraft crew member from Da Nang to aircraft carriers, and that the Veteran worked on the aircraft as a plane captain and in the personnel office.

* A statement from the Veteran's private physician, Dr. D.J.K., signed in December 2007.  He states that the approximate date of onset for the Veteran's diabetes mellitus, Type II, was in August 2001.

* A January 2008 narrative from the Joint Service Records Research Center (JSRRC) for the 1967 command history of the USS Hornet.  It states that the USS Hornet operated in the offshore waters of Vietnam and had ports of call in the Philippines, Singapore, Hong Kong, and Japan.  It also notes that according to the National Archives and Records Administration (NARA) and the Naval Historical Center, the administrative records produced by commissioned US ships during the Vietnam War (such as command histories, deck logs and muster rolls/personnel diaries) do not normally annotate individuals going ashore on a routine basis.  It further explains that deck logs may indicate aircrafts or boats arriving/ departing from the ship, but do not list passenger names unless that individual is a very important person and/or high-ranking officer.  It then states that information regarding the Veteran's duties and assignments, including information about whether he went ashore to the Republic of Vietnam, may be obtained from his Official Military Personnel File (OMPF).

* VA treatment records from September 2007 to February 2009.  They show treatment for various medical conditions and note that the Veteran has a history of diabetes mellitus, Type II.

* A November 2009 Notice of Disagreement (NOD) from the Veteran in which he states that he, L.A.D. and R.N., were reassigned from VS-35 (USS Hornet) to VRC-50 (Atsugi, Japan) in approximately January 1970.  From VRC-50, he and L.A.D. and R.N. were assigned TAD (temporary duty) to Da Nang, Vietnam from approximately January 1970 to late 1970  He states they were stationed on the ground in Vietnam and flew on aircrafts out to carriers off the coast to deliver mail, supplies, and personnel.  He notes that he received combat pay in military pay certificates while he was in Vietnam and that he was treated for a venereal disease in the military clinic at Da Nang.

* An excerpt from a Naval Personnel Diary showing that on January 8, 1970, L.A.D., R.N., and the Veteran were transferred from Air Anti-Submarine Squadron 35 to VRC-50.

* An online history summary for the "USS Hornet during the Cold War."  It states, in pertinent part, that during the Vietnam Era, the USS Hornet entered dry dock in Long Beach in late November and remained there until May 1968, when it departed for her eleventh WestPac and third Vietnam cruise.  It arrived in Japan on October 26, 1968.  "Arriving in the Gulf of Tonkin shortly after the bombing halt, HORNET pilots conducted surveillance and ASW operations before stopping at Hong Kong and Japan.  HORNET remained off Vietnam for most of the remainder of the cruise, finally returning to San Diego on April 13, 1969."

* The transcript from a July 2010 DRO hearing.  The Veteran testified that during the 1970 timeframe, he served in Da Nang with L.A.D. and R.N.  There, L.A.D. and R.N. served as crewmen on aircraft that traveled from Da Nang to ships at sea, while he served as a ground crewman in Da Nang.  He further testified that while serving in Da Nang, he contracted a sexually transmitted disease (STD) and sought treatment from the "Air Force Sick Bay" where he received Penicillin shots and medication for the ailment.

* A December 2010 certification from the NPRC stating that searches of Air Force Base Da Nang for 1970 were conducted, but no records for the Veteran were located.

* An online history for the "VRC-50 Detachment Danang, RVN."  It states that in December 1971, VRC-50 established a "Permanent" C-1A detachment in Da Nang, which remained until approximately February 1973.  However, prior to this permanent detachment, there had been earlier detachments as well.  It states, "At the time of the early detachments to Danang, the squadron was homeported at NAS Atsugi.  When the squadron changed homeports to NAS North Island, the detachments that were in the westpac area were designated as 'Permanent', this is where the confusion comes in."

* Excerpts from R.N.'s July 1970 and August 1970 Enlisted Flight Training and Operational Logs, showing that he flew in a C-1A.  They also show that in July 1970, he logged 42.5 hours of flight time, and that in August 1970, he logged 36.9 hours.  
* The transcript from the February 2012 Travel Board hearing during which the Veteran's representative stated that there appeared to be confusion regarding the Veteran's period of service from September 1968 to May 1969.  To clarify, he stated that it was not contended that during this timeframe the Veteran was in Vietnam, because even though he served in combat missions, these missions did not result in his setting foot in country.  Rather, it is the Veteran's contention that he served in Da Nang in 1970, where he served as a ground crewman.  The representative also noted that the Veteran had submitted "buddy statements" from L.A.D. and R.N., servicemen who served with the Veteran in VS-35 and VRC-50.  In their statements, they stated that they served with the Veteran in Da Nang during the 1970s, that they flew as crewman on flights from Da Nang to ships off the shore of Vietnam, and that the Veteran served as a ground crewman who provided both administrative and air support.

Reopening of the Claim

The Board finds that the evidence received since the December 2002 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for diabetes mellitus, Type II.   Specifically, as pertinent here, the claim was denied in December 2002, in part,  because the evidence of record did not show that he served in the Republic of Vietnam or that he was exposed to herbicides in service.  Evidence received since the December 2002 rating decision includes statements from L.A.D. and R.N., indicating that they served with the Veteran initially in the VS-35 before being transferred to VRC-50 in January 1970.  While attached to the VRC-50, they were then temporarily assigned to Da Nang, Vietnam.  Taken at face value, as is required when determining solely whether to reopen a previously denied claim, this additional evidence is competent evidence that relates to the matter of whether the Veteran served in the Republic of Vietnam during the Vietnam Era, and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").   Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for Type II diabetes mellitus.  De novo review of the matter is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for Type II diabetes mellitus is granted.


REMAND

The Veteran asserts that served in the Republic of Vietnam from January 1970 to February 1971.  While the RO has undertaken efforts to corroborate the Veteran's claim, on close review of the claims file, it is the Board's opinion that additional development is necessary to assist the Veteran in the corroboration of his claim.  

Specifically, in the Veteran's October 2009 NOD, he states he received combat pay in military pay certificates for his temporary duty assignment to Da Nang, Vietnam.  However, a review of the record does not show that efforts have been made to secure the Veteran's pay records to determine whether they reflect his receipt of incountry (increased) pay for service in the Republic of Vietnam (or that he received payment in military scrip used in Vietnam).

Also, the Veteran has submitted statements from L.A.D. and R.N., two individuals who (by virtue of a Navy Personnel Diary extract) are shown to have served with the Veteran in VS-35 before being transferred to VRC-50 in January 1970.  Although it is also their contention that they were temporarily assigned to Da Nang with the Veteran, there is insufficient evidence in the current record to establish that they indeed served in the Republic of Vietnam, as claimed.  See February 2012 Travel Board transcript (the Veteran's representative admits that, "We just have not been able to get records that show that VRC-50 was in Da Nang.").  Accordingly, the Board finds that additional efforts must be undertaken to determine whether L.A.D. and R.N. had service in the Republic of Vietnam.  Significantly, at the Travel Board hearing, the Veteran submitted a copy of R.N.'s Enlisted Flight Training and Operational Log for the months of July 1970 and August 1970.  With some additional research it should be possible to ascertain whether the document  corroborates that R.N. served in the Republic of Vietnam.

Accordingly, the case is REMANDED for the following:

1. 	The RO should undertake exhaustive development to complete the record, including securing the Veteran's pay records (from the Department of Defense Finance & Accounting Service) to ascertain whether they show that he received incountry pay for service in Vietnam (and/or was paid in military scrip used in Vietnam).  

2. 	To the full extent possible (but within the constraints of privacy laws), the RO should arrange for corroboration of R.N.'s service in the Republic of Vietnam based upon the submitted excerpts from his Enlisted Flight Training and Operational Log.  If additional information/assistance from the Veteran is needed to accomplish this task (e.g., because of privacy law constraints), he and his representative should be so advised, and afforded full opportunity respond to any requests for additional releases/evidence/information.

3. 	If any of the records sought above are unavailable, it should be so certified for the record (along with a notation explaining why that is so, and describing the extent of the search).  If any further development is deemed necessary based on evidence received, the RO should arrange for such development.

4. 	The RO should then first make a formal determination as to whether or not the Veteran served incountry in Vietnam, and then re-adjudicate on de novo review the reopened claim of service connection for Type II diabetes mellitus.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


